 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDDependable Building Maintenance Company; Qual-ity Building Maintenance Company; and Metro-politanBuildingMaintenanceCompanyandService Employees International Union, LocalNo. 6. Case 19-CA-1496122 February 1985DECISION AND ORDER REMANDINGBy CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 25 August 1983 Administrative Law JudgeClifford H. Anderson issued the attached decision.The Respondents filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified.We agree with the judge's finding that the Re-spondents violated Section 8(a)(5) and (1) of theAct when they implemented their final offers inAugust 1982 before an impasse had occurred. In soconcluding, we find that the information the Unionhad been requesting from the Respondents was rel-evant to the negotiations, and that the Union didnot have this information for a sufficient period oftime before the Respondents implemented theirfinaloffers.Moreover, we find that post-Augustevents are irrelevant to the issue of whether anunfair labor practice occurred in August 1982.Contrary to the judge, however, we concludethat the issue of an alleged post-August 1982 im-passe and the propriety of the Respondents' No-vember 1982 and March 1983 reimplementationsshould be decided now rather than at the compli-ance stage, as this issue may affect the judge'sorder for a return to the status quo ante as ofAugust 1982. Accordingly, we remand this issue tothe judge for consideration at this time and forpreparation of a supplemental decision. The judgemay, in his discretion, order a further hearing onthis issue if he deems it necessary to receive moreevidence.ORDERIt is ordered that the administrative law judgeshall prepare and serve on the parties a supplemen-taldecision containing such resolutions, findings,conclusions, and recommendations as found neces-sary consistent with the remand. Following serviceof the supplemental decision on the parties, theprovisions of Section 102.46 of the National LaborRelations Board Rules and Regulations shall be ap-plicable.DECISIONSTATEMENT OF THE CASECLIFFORD H ANDERSON, Administrative Law Judge Iheard this case in trial on April 19 and 20, 1983, in Seat-tle,Washington, pursuant to a complaint and notice ofhearing issued on October 27, 1982, by the Regional Di-rector for Region 19 of the National Labor RelationsBoard based on a charge filed on September 9, 1982, byService Employees International Union, Local No 6 (theUnion) against Dependable Building Maintenance Com-pany (Dependable), Quality Building Maintenance Com-pany (Quality), and Metropolitan Building MaintenanceCompany (Metropolitan and, collectively with Dependa-ble and Quality, Respondent).The complaint, as amended, alleges and the answer, asamended, denies that Respondents unilaterally changedtheworking conditions of their employees representedby the Union at a time when no impasse existed in bar-gaining thus violating Section 8(a)(5) and (1) of the Na-tional Labor Relations Act (Act)All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to call, ex-amine, and cross-examine witnesses, to argue orally, andto file posthearing briefsOn the entire record herein, including the very helpfulbriefs of the General Counsel and Respondents, and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACTS'1.JURISDICTIONRespondents, and each of them, are State of Washing-ton corporations with places of business in King County,Washington, where they are engaged in the business ofproviding building maintenance and related services. Inthe course of their business operations, Respondents, andeach of them, annually purchase and receive at theirWashington state locations goods and services of a valuein excess of $50,000 either directly from outside the StateofWashington or from their suppliers who in turn ob-tained goods and materials directly from sources outsidethe State.H. LABORORGANIZATION STATUSThe Unionis and has been at all times material a labororganizationwithin themeaning ofSection 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondents have for many years bargained with theUnion concerning their employees in the following unitswhich are admittedly appropriate for purposes of collec-'There were few critical disputes of fact involved hereinWhere notspecifically noted these findings are based on the pleadings, stipulationsof the parties, and uncontested documentary and testimonial evidence274 NLRB No. 37 DEPENDABLE MAINTENANCE COtive bargaining within the meaning of Section 9 of theActAll employees engaged in the work classification ofjanitor, traveling waxer/shampooer and foreperson.These employees work in various buildings in King andSnohomish Counties in Washington. Before 1976 Re-spondentsnegotiated individualcontractswith theUnion. In 1976 Respondents were members of a multiem-ployer association, the Maintenance Contractors Associa-tion (the Association), which negotiated a multiemployercontract with the Union. In 1979 bargaining was againon a single employer basis for each Respondent but wasconcurrent with bargaining by other Association mem-bers and identical contracts were entered into by the As-sociationmembers including RespondentsThese con-tracts expired on April 30, 1982B. Bargaining in 1982The Union and six Association members including Re-spondents met in coordinated single employer bargainingin 1982. The Union was represented by its president,Marc Earls, and the six employers by Eugene Nielsen,labor counsel Bargaining proceeded through April 19822with numerous meetings, requests for information by theUnion and the supplying of information to the Union bythe employers, discussion of proposals, and some changesof positions by the parties.After the April 28 meeting the employers proposed abifurcated or double tiered wage system with a lowerwage rate in suburban areas. The Union did not respondto the employers' wage proposal At the next session,May 3, Earls requested various information in writingfrom each employer on the specific locations of buildingsserved by unit employees and information on staffingwithin and without the separate rate areas. Nielsen re-garded the Union's request as a delaying tactic and theparties thereafter exchanged missives. Nielsen by letterdated May 3 supplied certain of the information request-ed by the Union. Earls responded the same date with aletter asking for more information including, inter alia,the names and addresses of locations serviced with thewage areas as well as the name of employees whoworked at each location. By letter dated May 4 Nielsenresponded with certain additional information but statedthat the specific locations of the buildings serviced bythe employers and names of employees working in themwould not"be forthcoming because the information theemployers have provided is sufficient for your purposes "By letter dated May 5,Earls responded noting that theUnion needed the specific information requested toevaluate the employers' two-tiered wage proposal and toascertain its specific effect on particular employees.The parties agreed to proceed with negotiations be-tween the Union and Aetna, who had been one of the sixemployers involved to this point. Negotiations withother Employers,including Respondents, were to awaitdevelopments in the Aetna bargaining. Negotiations be-tween Aetna and the Union involving the same individ-2All dates hereinafter refer to 1982 unless otherwise noted217uals took place on May 5 and 18. During this time Aetnasupplied the Union with information previously request-ed in the form the Union requestedWith the assistanceof a Federal mediator, bargaining extended into June andJuly. These negotiations culminatedin anagreement be-tween Aetna and the Union which was signed on July 8Another employer, Star, soon thereafter agreed to adopttheAetnaagreement.The Union had earlier reachedagreementwith a major employer in the industry, ABM.The Aetna and ABM contracts each contained a two-tierwage system The ABM contract also contained what iscommonly referred to as a "most favored nation" clauseproviding that the contracting employer would benefitfrom more favorable contract terms negotiated by theUnion with other employers.On June 25, Nielson on behalf of Respondents wrote aletterto Earls. The letter noted that the Union had re-quested specific information on building locations, em-ployee names, and work hours but that the employers re-garded the information as "highly confidential " Theletter further disputed the Union's need for the informa-tion in lightof its agreement with ABMand its similarproposals to Aetna. The letter concluded by noting thatif the Union explained further its need for the data theemployers would "further consider whether to supply itto you "On July 13 negotiations resumed concerning Dependa-ble.Present were Earls, Nielsen, and representatives ofeachRespondent.Littleprogresswas made. Nielsenpressed Earls to make a full proposal Earls contendedthat the Union could not formulate economic proposalswithout the data previously requested and denied. Niel-sen reiterated that the requested information was unnec-essary for the Union and that the Union was not in factwillingto agree to a contract other than that previouslynegotiated by Aetna or ABM. Earls disputed this. It wasagreed to postpone the Quality negotiations then sched-uled to be held the next day and rather to meet on July29.The parties thereafter exchanged additional corre-spondence. By letter dated July 21, Earls again requestedof Nielsen the information previously sought stating thatitwas required to allow the Union to prepare its eco-nomicproposals.The letter noted that Respondents'wage proposals were different from those in either theAetna or ABM agreements and therefore the requesteddata remained necessary to the Union. The letter alsomodified the Union'sposition on certainnoneconomicproposals. By letter dated July 28, Nielsen responded ac-cepting someof the Union's proposals, accepting certainproposalsconditionally, and changing some of Respond-ents' own proposals Enclosed with the letterwas a com-plete proposed contractincorporatingallof Respond-ents' then outstanding proposals. The letter further notedthatunless theUnion submitted a written statement out-lining significantchanges in its position by 5 p.m. onAugust 4, Dependable "will conclude you areunwillingto move." The letter enclosed updated information of thetype previously provided regarding location of work inor out of the two wage areas but again noted that Re-spondents would not provide the Union with the names 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDof buildings, i.e., their specific locations, or employeenames aspreviously requested by the Union.On August 5, Nielsen wrote again to Earls. The timingof the receipt of this letter is discussed,infra.The letterannounced that since the Union had not responded to theprevious August 4 "deadline," Dependable was now con-sidering its previously delivered complete contract pro-posal,with but a single minor change, as a final offer.Enclosed with the letter was the building location andemployee information previously sought by the Union"in the form you requested " The data was specificallysubmitted for Earls' personal review only.3 The lettercontained the following concluding paragraphs:In view of the obvious impasse in the negotia-tions,Dependable has decided to implement its finalofferHowever, Dependable will delay implementa-tion if you will give the written response specifiedinmy letter of July 28, 1982 by noon, Tuesday,August 10, 1982.If its offer is implemented, the wages and benefitsportionswould be retroactive to August 1, 1982,the remainder will be effective as of August 11,1982.Dependable through Nielsen prepared and had hand-delivered to Earls' office a second letter dated August10.Itnoted that the "deadline of today noon" for aunion response had passed. It continued, "Therefore, De-pendableis implementingitsfinal offer as to wages andbenefits effective August 1, 1982and asto all other partsof the proposal effective as of noon today "Earls testified without contradiction that he did notpersonally discover either Nielsen's August 5 or August10 letter until the early afternoon of August 10 when hecame into the office. Earls responded to those two lettersby letter dated August 11, in which he indicated that he:(1) had not had enough time to consider the informationsubmitted, (2) objected to the Employer's conditions formeeting again,and (3) protested any implementation ofthe purported final offer.On August 11, Nielsen, on behalf of Metropolitan andseparately on behalf of Quality, wrote to Earls His es-sentially identical letters stated that each employer wasmaking the same offer as that made by Dependable Theletters also supplied thesame union-requested informa-tion as that supplied by Dependable-with the same re-strictions on use-and told Earls that each employer "as-sumes you will take the same position on its offer thatyou have taken on Dependable's, unless you deliver tome by noon on Thursday, August 12, 1982, a writtenstatementstating adifferent position."On August 13,Nielsen,againseparately on behalf of Metropolitan andQuality,wrote to Earls informing him that since hisletter of August 11 had not been answered by the Union,the two employers' final offers were beingimplementedin part effective August 1 and in part effective August13.The parties thereafter exchanged various contendingand challenging letters reassertingthe correctness oftheir own position in the matter and the error of theother's positionThe implementation of the last offers hasnot been rescindedFurther negotiations between the parties, the furnish-ing of additional information in response to requests, andthe exchange of additional letters occurred during the re-mainder of 1982 and extended at least into March 1983No agreement has been reached. On November 2, 1982,andMarch 18, 1983, Nielsen wrote to Earls indicatingthe Respondents were reimplementing the final offers ofAugust 1982 retroactively to August 1C Analysis and Conclusions1Positions of the partiesThe complaint in this matter is extremely narrow andalleges only the August 1982 implementation of the finaloffers by each Respondent as a violation of Section8(a)(5) and(1) of the Act. The theory of the GeneralCounsel is that the information requested by the Union,4which was not supplied to the Union until just before theimplementation of the last offers, was necessary to allowthe Union to formulate a bargaining position and that, asa consequence of Respondents' failure to timely supplythe information, no impasse occurred in bargaining be-tween the parties before the implementation of the lastoffers.Without animpasse, arguesthe General Counsel,the changes in working conditions in August 1982 byeach Respondent violate Section 8(a)(5) and (1) of theAct.Respondents argue that the information requests of theUnion were no more than a sham and subterfuge de-signed by the Union to conceal its rigid intention toaccept no contract from Respondents different from theABM or Aetna agreements. Relying primarily on evi-dence of subsequent negotiations, Respondents argue thatthere was no movement by or even a differing proposaloffered by the Union before August on economic issuesand, further, that, after the requested information wassupplied to the Union in the form requested, there wasstillno flexibility demonstrated by the Union. From thisfactual pattern, Respondents seek, first, to show the im-materiality of the requested information in light of thehidden agenda of the Union; second, that an impasse inbargaining actually was in existence in August; and third,that, even if the August implementations were improper,they were cured by their subsequent reimplementationsinNovember 1982 and March 1983 at which time an im-passe surely existed.Counsel for the General Counsel both at the hearingand on brief opposed the consideration of postimplemen-tation bargaining evidence. She argued that post-August1982 events are irrelevant to the issue of an August 1982violation-the only violation alleged in the complaintShe also arguedthat, even if the post-August events areto be considered relevant to remedy there are two sepa-rate, independent reasons for rejecting them at an initialunfair labor practice hearing. First, sheassertsthe post-3Earls had previously pledged to review the requested data personallyand not disclose it to others Dependable's letter specifically relied on thispledge in submitting the data for Earls' "eyes only "4The complaintdoes not allege a refusal to furnish information as anindependentviolation of the Act DEPENDABLE MAINTENANCE COAugust evidence would only be relevant to the liquida-tion of the remedy and thus would be properly consid-ered only in the later compliance stage of the proceed-ings.Second, she argues that the post-August negotia-tions are irrelevant because, given the August illegal im-plementation,no legitimate impasse or untainted bargain-ing could thereafter occur unless and until the status quoante has been restored by Respondents,ie., until the uni-lateral changes had been rescinded and previous benefitsrestoredThus, in the General Counsel's view, unless anduntilRespondents restore the pre-August working condi-tions, negotiations must remain tainted and no good-faithnegotiations could take place or an impasse occur.2.Thepropriety of the mid-August 1982implementations of the last offersCounsel for the General Counsel has marshaled a hostof cases in a scholarly presentation which easily estab-lished the following elements of her case, which ele-ments Respondents generally did not contest First, theinformation requested by the Union was relevant to itscollective-bargainingnegotiationswithRespondents.Second,the information requested was not so confiden-tial that it could properly be withheld by Respondentsfrom the Union under the circumstances present here,particularlywhere the Union agreed to keep the infor-mation confidential and severely limit its use.Third,unless and until an impasse had been reached in negotia-tions in August 1982, it was improper for Respondents tounilaterally implement their lastoffers.Respondents emphasize the conventional notion thatunilateral changes are permissible if they involve the im-plementation of a last offer during a bargaining impasse.Respondents strongly argue there was such an impasse inmid-August.This argument is based on the propositionthat the information requests of the Union were but shamand subterfuge to delay negotiations and prevent Re-spondents from implementing their last offer. Thus, therequested information was irrelevant to the impasse issue.Respondents advance the view that the Union wasbound by the most-favored-nation clauses in its othercontracts and therefore would accept from Respondentsno less than what was contained in those contracts. Inthat light,any and all requests for information-and theconcomitant refusal to provide, or the last-minute provi-sion of the information-are irrelevant to the true issuesat the bargaining table or the existence of an impasse. ,Ihave considered Respondents' contentions in light ofthe entire bargaining sequence and find there is simplyinsufficient evidence to convince me that, as of mid-August 1982, the Union was not entitled to the informa-tion it sought prior to making its economic proposals atleast for a period longer than that provided by each Re-spondent before the implementation of its final offer.There is insufficient evidence to conclude that theUnion's requests as of mid-August were not sincere orwere interjected solely for delay I make this findingeven given the lack of movement in later negotiationsafter the information had been supplied.Respondentssimply acted too quickly in implementing the last offerto place their theory of the Union's bargaining rigidity tothe testThe delivery of the requested information was219followed essentially without delay by theimplementationof the final offersThus it is impossible to determine ifthe information would in fact have been used by theUnion to modify its position This uncertainty must beresolved against Respondents whose precipitous actionscreated uncertaintyThe lack ofchanges in the Union'sposition in bargaining after the imposition of the unilater-alchange does not change this finding. This is so be-cause the postimplementation bargaining took place inthe context of the implementation and the Union's pro-test of it.Thus the later bargaining,even disregardingthe post facto aspects of the evidence, cannot be held tobe a fair indicium of preimplementation union motiva-tions. Since the implementation was made at a time whenthe Union could still be fairly considering its proposalson economic items in a new contract,there is no doubtand I find that the last offers were implemented, in eachcase, before there was an impasse in bargaining. I findtherefore that each Respondent violated Section 8(a)(5)and (1) by making the August changes in unit employees'working conditionsTHE REMEDYHavingfoundthat Respondents have engaged in unfairlabor practices,Ishall order each to cease and desisttherefromand take certain affirmative action designed toeffectuatethe policiesof theAct including the posting ofremedial notices.Because employees work in many fa-cilities not under the control of Respondents and do notwork attheRespondents'offices,Ishall also requireeach Respondenttomail to its unit employees copies ofthe appropriate noticeRespondentscontend on brief"[i]n the event Respond-ents are foundto have too hastily implemented theiroffers in August, thatwas remediedby thereimplemen-tationinNovember1982 and againinMarch1983" atwhich timethe partieswere clearlyat impasse.Thus norestorationof the status quo ante, orindeedany remedyother thana notice, isappropriateinRespondents' view.The General Counsel contends that aftera wrongful uni-lateralchange by an employer theremust be a return tothe statusquo ante beforesubsequent negotiations maybe held ripen toimpasse absent an agreement.Since it isundisputedthatno agreement has beenreached betweenany Respondent and the Union or thatany Respondenthas restored the working conditionschanged in August1982, the General Counselargues thatlaterbargainingcould not changeor diminisha normal status quo anteorderWhile the cases are not free from difficulty in thisarea, I am persuadedby Respondents' cited case,NLRBv.Cauthorne Trucking,691 F.2d 1023 (D.C. Cir. 1982),that a restoration of the status quo anteis not a necessaryprerequisite to a subsequent bargaining impasse in all sit-uations.Ifind thereforethat an examinationof the post-August1982 bargainingwould be appropriate to deter-mine if a subsequentimpasse occurred as contended byRespondents if an unconditional remedial order requiringa restorationof statusquo ante todate wereat issue.The GeneralCounsel arguesfurther however thatsuch post-August 1982 events and theirconsideration as 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDto remedy must be deferred to the compliance stage ofthese proceedings and, if necessary, at a second hearingon the issue of remedy Thus, counsel for the GeneralCounsel argues on brief.Even if Respondents' argument that an impasseoccurred in negotiations after Respondents' unilater-al implementation is assumed to be true, and Re-spondents properly implemented their offers atsome later time, the argument would have rel-evance only to the issue of the calculation of reme-dial backpay or benefits, not to the issue of whetherRespondents implemented their offers when therewas no impasse.CONCLUSIONS OF LAW1Respondent, and each of them, are employers en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2The Union is a labor organization within the mean-ing of Section 2(5) of the Act3.At all times material herein, the Union has been andisnow the exclusive bargaining representative of Re-spondents' employees in the following described singleemployer units which are appropriate within the mean-ing of Section 9 of the ActAll employees engaged in the work classificationsof janitor, traveling waxer/shampooer and foreper-sonThe Board has traditionally acquiesced in the GeneralCounsel's desire to limit initial unfair labor practice liti-gation to the consideration of the existence of a violationand to address the effect of post-unfair labor practiceevents on the ordered remedy in a second hearing asnecessary The United States Courts of Appeals have en-forced such Board decisions. See,e.g.,NLRB v. Plumb-ers Local 403 (Pullman Power),710 F.2d 1418 (9th Cir.1983), enfg. 261 NLRB 257 (1982),NLRB v. Trident Sea-foods Corp.,642 F.2d 1148 (9th Cir. 1981), enfg. 244NLRB 566 (1979) 1 shall therefore not consider the issueof whether or not there was a post-August bargainingimpasse or the propriety of the November 1982 orMarch 1983 reimplementation of the last offer. Nor shallIconsider their possible effects on the status quo anteremedy ordered herein. I shall order Respondents to re-store the status quo ante to maintain that status until Re-spondents negotiate in good faith with the Union to anew agreement or bargain to an impasse. I do not decidehere if such an impasse has already been reached. In theevent there is a continuing dispute regarding when or ifan impasse existed and the consequences of that fact onthe remedy ordered herein, that dispute will be resolvedin the compliance stage of this proceeding. Thus, theremedy issues raised by Respondents turning on post-August 1982 events are reserved for a later date.The status quo ante order requires restoration of allterms and conditions of unit employees discontinued inAugust 1982 including wages and benefits as well asfringe benefit trust payments Interest on payments toemployees shall accrue interest as set forth inFloridaSteel Corp.,231 NLRB 651 (1977). See alsoIsis PlumbingCo, 138 NLRB 716 (1962). Interest and other specialmake-whole requirements with respect to the contractualfringe agreements shall be determined in accordancewithMerryweather Optical Co.,240 NLRB 1213 (1979).The General Counsel also seeks an order requiring Re-spondents to timely furnish relevant information if re-quested by the Union in bargaining. Inasmuch as thecomplaint did not allege any failure to timely supply in-formation to the Union, I decline to include such aremedy in the orderOn these findings of fact and the entire record, I makethe following4On or about August 10, 1982, Respondent Dependa-ble unilaterally changed the terms and conditions of em-ployeesin its singleemployer bargaining unit decribedabove at a time when no impasse had occurred in bar-gainingwith the Union thereby violating Section 8(a)(5)and (1) of the Act.5On or about August 13, 1982, Respondent Metro-politan unilaterally changed the terms and conditions ofemployeesin its singleemployer bargaining unit de-scribed above at a time when no impasse had occurred inbargainingwith the Union thereby violating Section8(a)(5) and (1) of the Act.6On or about August 13, 1982, Respondent Qualityunilaterally changed the terms and conditions of employ-ees in itssingle employer bargaining unit describedabove at a time when no impasse had occurred in bar-gainingwith the Union thereby violating Section 8(a)(5)and (1) of the Act.7The unfair labor practices described above in para-graphs 4, 5, and 6 are unfair labor practices affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe Respondents, Dependable Building MaintenanceCompany, Quality Building Maintenance Company andMetropolitan Building Maintenance Company, their offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Unilaterally changing unit employees' terms andconditions of employment during bargaining with theUnion ata timewhen the parties have not reached animpasseor a new agreement.(b) In any like or related manner violating the provi-sions of the National Labor Relations Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act.5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses DEPENDABLE MAINTENANCE CO(a)Restore unit employees'terms and conditions ofemployment to the level in existence before the August1982 changes and continue them in effect unless or untila new agreement is reached with the Union or an im-passe is reached in bargaining.(b)Make employees whole for the losses they incurredas a result of the August 1982 unilateral changes inworking conditions including appropriate fringe trusts,with appropriate interest as described in the section ofthis decision entitled "The Remedy."(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its facility copies of the attached noticemarked"Appendix A, B, or C" as appropriate for eachRespondents Copies of the notice,on forms provided bythe Regional Director for Region 19, after being signedby its authorized representative,shall be posted immedi-ately upon receipt thereof and maintained for a period of60 consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken to ensure that thenotices are not altered,defaced,or covered by any othermaterialFurther,copies of the appropriate notice shallbe mailed to all unit employees(e)Notify the Regional Director in writing within 20days from the date of this Order what Respondents havedone to comply6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.Section 7 of the Act gives employees these rightsTo organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.The Service EmployeesInternationalUnion,LocalNo 6 represents our employees in the followingbargain-ing unit-221All employees engaged in the work classificationsof janitor,travelingwaxer/shampooer and foreper-son.WE WILL NOT unilaterally change unit employees'terms and conditions of employment during bargainingwith the Union at a time when the parties have notreached an impasse in bargaining.WE WILL NOT in any like or related manner violatethe terms of the National Labor Relations Act.WE WILL make unit employees whole for the lossesthey incurred as a result of the unilateral changes inworking conditions we made in August 1982, includingappropriate fringe trust contributions,and WE WILL payappropriate interest as described in the judge's decisionWE WILL restore unit employees terms and conditionsto the level before the August 1982 changes and we willcontinue those terms in force and effect until an agree-ment is reached with the Union or an impasse is reachedin bargaining.DEPENDABLEBUILDINGMAINTENANCECOMPANYAPPENDIX BNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesThe Service Employees International Union, LocalNo. 6 represents our employees in the following bargain-ing unit.All employees engaged in the work classificationsof janitor,travelingwaxer/shampooer and foreper-son.WE WILL NOTunilaterally change unit employees'terms and conditions of employment during bargainingwith the Union at a time when the parties have notreached an impasse in bargaining.WE WILL NOTin any like or related manner violatethe termsof theNationalLaborRelations Act.WE WILLmake unit employees whole for the lossestheyincurred as a result of the unilateral changes inworking conditions we made in August 1982, including 222DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate fringe trust contributions,and WE WILL payappropriate interest as described in the judge's decision.WE WILL restore unit employees terms and conditionsto the level before the August 1982 changes and we willcontinue those terms in force and effect until an agree-ment is reached with the Union or an impasse is reachedin bargaining.QUALITY BUILDING MAINTENANCE COM-PANYAPPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, .join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesThe Service Employees International Union, LocalNo. 6 represents our employees in the following bargain-ing unit:All employees engaged in the work classificationsof janitor,traveling waxer/shampooer and foreper-sonWE WILL NOT unilaterally change unit employees'terms and conditions of employment during bargainingwith the Union at a time when the parties have notreached an impasse in bargaining.WE WILL NOT in any like or related manner violatethe terms of the National Labor Relations Act.WE WILL make unit employees whole for the lossesthey incurred as a result of the unilateral changes inworking conditions we made in August 1982, includingappropriate fringe trust contributions,and WE WILL payappropriate interest as described in the judge's decision.WE WILL restore unit employees terms and conditionsto the level before the August 1982 changes and we willcontinue those terms in force and effect until an agree-ment is reached with the Union or an impasse is reachedin bargaining.METROPOLITAN BUILDING MAINTENANCECOMPANY